   Case 2:19-mj-00339-LRL Document 1 Filed 06/14/19 Page 1 of 2 PageID# 1
                                                                       1*1 LED

                                                                     JUN 1 4 2019
                  IN THE UNITED STATES DISTRICT COURT


                  FOR THE EASTERN DISTRICT OF VIRGINIA          CLERK, U.S. DISTRICT COURT   '
                                                                      NORFOLK. VA            f
                             NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                               Case No.     ')qnoj33'=)
                                       Court Date:      August 20, 2019
SHEREEDA RASHID




                           CRIMINAL INFORMATION


              (Misdemeanor)- Violation Notice No. 7379852

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about May 31, 2019, at the Scott Center Annex Navy

Exchange at Norfolk Naval Shipyard, Portsmouth, Virginia, in the

Eastern District of Virginia, the defendant, SHEREEDA RASHID, did

willfully and knowingly steal and purloin property of the United

States of a value less than $1,000.00.

     (In violation of Title 18, United States Code, Section 641.)

                                  Respectfully submitted,

                                  G. Zachary Terwilliger
                                  United States Attorney




                            By;
                                   ifames T. Cole
                                  ('Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                  101 West Main Street, Suite 8000
                                  Norfolk, VA 23510
                                  Ph: (757) 441-6712
                                  Fax:(757) 441-3205
                                  James.Cole0usdoi.gov
   Case 2:19-mj-00339-LRL Document 1 Filed 06/14/19 Page 2 of 2 PageID# 2




                         CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.



                                   s. a.
                            lames T. Cole
                           ^Special Assistant U.S. Attorney
                            Office of the U.S. Attorney
                            101 West Main Street, Suite 8000
                            Norfolk, VA 23510
                            Ph: (757) 441-6712
                            Fax:(757) 441-3205
                            James.Cole0usdoi.gov




                            13     X...   301?
                            Date
